DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xiao et al. (CN110933299; Google Patents machine translation).
Regarding claim 1, Xiao teaches:
An image processing method (See the Abstract.), comprising: 
obtaining a media image, the media image having a target scene object at least partially shielded (See Fig. 4 and page 4: “after acquiring an image to be processed and shooting environment information of the image to be processed, a terminal 10 performs object identification on the image to be processed to identify each object in the image to be processed,”. Further see page 6: “In the related art, the number of tourists is increased sharply during the daily photographing process of a user, especially during holidays, but in a scene with numerous tourists, an image without the interference of other tourists is difficult to photograph, and the aesthetic feeling of the image is greatly reduced due to the interference of the tourists. To the instant shooting of removing the end, it is very big to go manual the digging out work load that disturbs the visitor through computer end later stage, has also improved user's operation threshold greatly. Therefore, a method of accurately removing the disturbance of the guest in the image is required.” Interference serves as “at least partially shielded”.); 
determining a target shielding object from the media image, the target shielding object at least partially shielding the target scene object (See Fig. 4 and page 7: “Step S203: the mobile phone selects the interference portrait to be removed according to an automatic or manual repair mode;”.); and 
performing image inpainting on a first region of the media image corresponding to the target shielding object to generate a target media image (See page 7: “For the first automatic mode, the images of the identified mobile phone owner and acquaintance can be reserved by default, and the image areas of strangers except the acquaintance are judged as the areas to be repaired. For the second automatic mode, the image of the identified mobile phone owner can be reserved by default, and the image areas of acquaintances and strangers are judged as the areas to be repaired. For the manual mode, all the segmented portrait positions are set as the areas to be repaired, and the user needs to manually select which areas are to be repaired. Here, the interfering portrait to be scratched out is selected according to the above man-machine interaction in the automatic mode or the manual mode. Referring to fig.4, schematic diagrams before and after the interference image is scratched out from the image are shown, fig. 4(a) is an original image, fig. 4(b) is a schematic diagram for determining the interference image in the image, and fig. 4(c) is a schematic diagram after the interference image is scratched out from the image.”).

Regarding claim 2, Xiao teaches:
The method of claim 1. comprising: performing removal processing on the first region of the media image corresponding to the target shielding object (See page 7: “Step S203: the mobile phone selects the interference portrait to be removed according to an automatic or manual repair mode;”).

Regarding claim 3, Xiao teaches:
The method of claim 1, further comprising: obtaining from a cloud database a scene image matching the target scene object (See page 7: “Step S205: the mobile phone searches a scene image similar to the positioning information through a cloud server;”); wherein the performing the image inpainting on the first region of the media image corresponding to the target shielding object to generate the target media image comprises: performing image registration between the scene image and the target scene object; and determining from the scene image a second region corresponding to the first region (See page 5: “In one embodiment, the cloud server obtains an image to be processed and obtains a scene image matched with the image to be processed, including: the method comprises the steps that a cloud server receives a search request carrying an image to be processed and sent by a terminal, wherein the search request is used for requesting to search a scene image matched with the image to be processed; and the cloud server responds to the search request, matches the image to be processed with a scene image in a preset scene image library, and acquires a scene image matched with the image to be processed. Specifically, the cloud server receives a search request carrying an image to be processed and sent by a terminal to obtain the image to be processed, responds to the search request, matches the image to be processed with a scene image in a preset scene image library, and obtains a scene image matched with the image to be processed. Here, the preset scene image library stores a plurality of scene images in advance, such as images including different tourist attractions. The cloud server matches the image to be processed with the scene images in a preset scene image library, which may be that the cloud server calculates the similarity between the image to be processed and each scene image in the preset scene image library, and determines the scene image with the highest similarity with the image to be processed or the scene image with the similarity with the image to be processed greater than a preset similarity threshold, such as 50% or 70%, as the scene image matched with the image to be processed. In this embodiment, the scene image matched with the image to be processed is taken as an example of the scene image with the highest similarity to the image to be processed. Here, after the cloud server acquires the scene image matched with the image to be processed, the method may further include: and the cloud server sends the scene image matched with the image to be processed to the terminal so that the terminal acquires the scene image matched with the image to be processed.”); and merging the second region and the media image to obtain the target media image (See page 6: “Meanwhile, scene restoration is carried out on the image area in the image to be processed after the target object is scratched out by combining with shooting environment information of the image to be processed, so that the image area in the image to be processed after the target object is scratched out can be ensured to be consistent with environment information of other image areas in the image to be processed as far as possible, and the quality of the image is improved.”).

Regarding claim 4, Xiao teaches:
The method of claim 3, further comprising: obtaining parameters of capturing the media image, the parameters comprising one or more of illuminance information of capturing the media image, time information of capturing the media image, location information of capturing the media image, orientation information of capturing the media image, angle information of capturing the media image, season information of capturing the media image, and weather information of capturing the media image; wherein the obtaining from the cloud database the scene image matching the target scene object comprises: determining, based on the parameters, a subset of scene images matching the parameters from a set of scene images comprised in the cloud database; and obtaining the scene image matching the target scene object from the subset of scene images (See page 5: “the terminal sends a pre-search request carrying positioning information to the cloud server; the positioning information is used for representing the shooting position of the image to be processed, and the pre-search request is used for requesting the cloud server to search out the scene image matched with the positioning information in advance. Specifically, the terminal sends a pre-search request carrying positioning information for representing the shooting position of the image to be processed to the cloud server, so that the cloud server searches a scene image matched with the positioning information from a preset scene image library in advance, and further the cloud server directly searches a scene image matched with the image to be processed from the scene image matched with the positioning information when receiving the search request carrying the image to be processed. Here, the terminal may obtain current position information of the terminal after entering a photographing mode, such as turning on a camera, and use the current position information as a photographing position of the image to be processed. Therefore, the pre-search request carrying the positioning information is sent to the cloud server in advance to request the cloud server to search the scene image matched with the positioning information in advance, the image search speed is increased, the image processing speed is increased, and the user experience is further improved.”).

Regarding claim 5, Xiao teaches:
The method of claim 4, wherein the obtaining the scene image matching the target scene object from the subset of scene images comprises: zeroing a feature matching weight for each scene object other than the target scene object in the media image (The “interference portraits” of others/”scene objects” is “zeroed” in that they are not considered.), and determining from the subset of scene images a scene image having a highest matching degree with the target scene object as the scene image matching the target scene object (See page 5: “The cloud server matches the image to be processed with the scene images in a preset scene image library, which may be that the cloud server calculates the similarity between the image to be processed and each scene image in the preset scene image library, and determines the scene image with the highest similarity with the image to be processed or the scene image with the similarity with the image to be processed greater than a preset similarity threshold, such as 50% or 70%, as the scene image matched with the image to be processed. In this embodiment, the scene image matched with the image to be processed is taken as an example of the scene image with the highest similarity to the image to be processed.”).

Regarding claim 6, Xiao teaches:
The method of claim 1, wherein the performing the image inpainting on the first region of the media image corresponding to the target shielding object to generate the target media image comprises: performing, based on a pre-trained neural network model, image restoration on the first region of the media image corresponding to the target shielding object to generate the target media image (See page 7: “It should be noted that, if the mobile phone does not search for a scene image similar to the image to be processed, the mobile phone may use an artificial intelligence technique to repair the image region of the image to be processed after the interference portrait is removed.”).

Regarding claim 7, Xiao teaches:
The method of claim 1, wherein the determining the target shielding object from the media image comprises: performing pixel segmentation on shielding objects contained in the media image, to obtain a two-dimensional mask image of the shielding objects, the shielding objects at least partially shielding the target scene object, and a region where each shielding object is located in the two-dimensional mask image corresponding to a class label; determining a region where a main shielding object is located in the two-dimensional mask image based on the class label; and determining the shielding object contained in the two-dimensional mask image excluding the region where the main shielding object is located as the target shielding object (See page 6, segmentation masks are understood: “Optionally, the scene repairing, according to the scene image and the shooting environment information of the image to be processed, an image region of the image to be processed after the target object is scratched out from the image to be processed to obtain a repaired image to be processed, includes: performing image matting on the target object in the image to be processed by adopting a preset segmentation algorithm to obtain the image to be processed after the target object is scratched out; and performing scene restoration on the image area of the target object in the image to be processed after the target object is scratched out according to the scene image and the shooting environment information of the image to be processed to obtain the restored image to be processed. Here, the preset segmentation algorithm may be an example segmentation algorithm or the like.”).

Regarding claim 8, Xiao teaches:
The method of claim 7, wherein the determining the region where the main shielding object is located in the two-dimensional mask image based on the class label comprises: determining, based on a convolutional neural network, a region of pixels corresponding to a class label of the main shielding object as the region where the main shielding object is located; or determining a region of pixels corresponding to a class label selected by a user as the region where the main shielding object is located (See pages 5-6: “Here, the object may be a person, a scene, or the like, the target object may refer to a preset type of object, and taking the object as a person as an example, the target object may refer to one or more of a stranger, an acquaintance, and an end user. According to the different target objects to be selected, the manner of determining the target object from the identified objects in the image to be processed may be different. It should be understood that, taking the object as a person as an example, the terminal determines a target object from the recognized objects in the image to be processed, where the terminal matches the recognized objects in the image to be processed with a local image library to detect whether the objects in the image to be processed appear in the local image library and/or the number of occurrences of the objects in the image to be processed, and if the objects in the image to be processed appear in the local image library, it indicates that the person is not a stranger, and the person may be an acquaintance or an end user, and then it may be determined whether the person is an acquaintance or an end user according to the number of occurrences of the person. In one embodiment, the determining a target object from the identified objects in the image to be processed includes: and selecting an object meeting a preset condition from all the identified objects in the image to be processed to determine the object as a target object. Here, the user may set in advance a condition that the target object needs to satisfy, that is, the preset condition. And after identifying each object in the image to be processed, screening out the target object through the preset condition. The preset condition may be set according to actual needs, for example, the preset condition may be that the type of the object is a preset type, taking the object as a person as an example, and the type of the object being the preset type may mean that the person is a stranger, and the like.”).

Xiao teaches claim 9 for the reasons given in the treatment of claim 1. Xiao further teaches:
A device for image processing, comprising: a processor; and a storage device configured to store an instruction executable by the processor; wherein when the instruction stored in the storage device is executed by the processor, the processor is configured to (See the Abstract.):

Xiao teaches claim 10 for the reasons given in the treatment of claim 3.

Xiao teaches claim 11 for the reasons given in the treatment of claim 4.

Xiao teaches claim 12 for the reasons given in the treatment of claim 5.

Xiao teaches claim 13 for the reasons given in the treatment of claim 6.

Xiao teaches claim 14 for the reasons given in the treatment of claim 7.

Xiao teaches claim 15 for the reasons given in the treatment of claim 8.

Regarding claim 16, Xiao teaches:
A mobile terminal comprising the device of claim 9, further comprising a display screen configured to display the media image, wherein the processor is further configured to: perform removal processing on the first region of the media image corresponding to the target shielding object; wherein the target media image is a pure background image without any target shielding object including humans, wherein the mobile terminal is configured to remove part of the media image within the first region in ensure that the target media image has a realistic effect as the pure background image (See removal of strangers in Fig. 4 and page 6: “In one embodiment, the determining, by the terminal, a target object from the objects in the identified image to be processed includes: and the terminal displays each identified object in the image to be processed and selects a target object according to the operation of a user. Specifically, after identifying each object in the image to be processed, the terminal displays each identified object in the image to be processed, and selects a target object according to the operation of the user. Here, the displaying, by the terminal, each recognized object in the to-be-processed image may be that the terminal identifies each recognized object in the to-be-processed image by setting a mark such as a dashed frame or the like for selection by the user. Therefore, the terminal displays the identified objects in the image to be processed so as to select the target object according to the operation of the user, the operation is convenient and fast, and the user experience is further improved.”).

Xiao teaches claim 17 for the reasons given in the treatment of claim 1. Xiao further teaches:
A non-transitory computer-readable storage medium, having an instruction stored thereon, wherein when the instruction in the storage medium is executed by a processor of a mobile terminal, the mobile terminal is configured to implement an image processing method, the method comprising (See the Abstract.):

Xiao teaches claim 18 for the reasons given in the treatment of claim 2.

Xiao teaches claim 19 for the reasons given in the treatment of claim 3.

Xiao teaches claim 20 for the reasons given in the treatment of claim 4.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN S LEE whose telephone number is (571)272-1981. The examiner can normally be reached 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jonathan S Lee/Primary Examiner, Art Unit 2661